DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach wherein each of the adjusters include a knob member, at a first end, and a gap connector, at a second end, that is configured to engage a notch of the gap flange, the know member being configured to rotate relative to the gap connector in combination with the other features instantly claimed.
Regarding claim 8, the prior art does not teach an upper lip edge spaced from the gap edge in a direction, and a lip flange that is spaced from the gap flange in the direction, wherein the upper surface extends along the direction away from the gap edge to the upper lip edge, and a second plurality of adjusters, each of the second plurality of adjusters being slideably positioned within a respective one of the second plurality of channels, each of the second plurality of adjusters being configured to couple to the lip flange of the upper body member, wherein when the second plurality of adjusters are coupled to the lip flange, movement of the second plurality of adjusters causes a change in a positions of the upper lip edge in combination with the other features instantly claimed.
Regarding claim 10, the prior art does not teach wherein the upper body member includes an adjustment portion and an attachment portion connected to the adjustment portion by a flex hinge, the adjustment portion comprising the gap flange, wherein when the plurality of adjusters are coupled to the gap flange, movement of the plurality of adjusters causes the adjustment portion to rotate relative to the attachment portion about the flex hinge in combination with the other features instantly claimed.

Regarding claim 20, the prior art does not teach the step of adjusting a thickness of the first fluid flowing through the gap opening by moving a plurality of adjusters to cause a gap flange of the extrusion die to move about a flex hinge of the extrusion die, thereby causing flexing of the flex hinge and a change in size of the gap opening in combination with the other features instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522.  The examiner can normally be reached on 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/X.H.L/Examiner, Art Unit 1742             

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742